Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 09/01/2021 has been entered.  As directed by the amendment: claims 1, 6, 8-12, and 14-17 have been amended; claims 4, 7, and 13 have been cancelled; and claim 20 is withdrawn, currently amended.  Therefore, claims 1-3, 5-6, 8-12, and 14-19 are currently pending examination.
	The amendment is sufficient in overcoming the previously indicated rejection under 35 USC 112 (b).  
	The amendment is also sufficient in overcoming the prior art rejections under 35 USC 102 (a)(1).
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 
The Applicant states the following:
First, with respect to amended claim 1 (and similar limitations of claim 15) and claims depending thereon, Applicant respectfully submits that no combination of Wheeler, Mulder, Hoog, Long, Garcia, and Zamlinksy teaches Applicant's claim Appl. No. 16/460,481Response to the Office Action dated 06/01/2021limitations of "the at least one processor" configured to "based on a determination that the temperature trend is above a maximum safety threshold, abort a froth function; based on the determination that the temperature trend is above a maximum safety threshold, activate an overtemperature safety relay" of Applicant's claim 1. Applicant respectfully submits that a careful reading of Wheeler reveals that Wheeler fails to disclose such limitations. Further, Applicant respectfully submits that a careful reading of Mulder reveals that Mulder fails to disclose such limitations. Additionally, Applicant respectfully submits that a careful reading of Hoog reveals that Hoog fails to disclose such limitations. Further, Applicant respectfully submits that a careful reading of Long reveals that Long fails to 

	In response, the examiner respectfully disagrees.  Applicant’s traversal that Wheeler, Mulder, Long, Zamlinsky etc. fail “to disclose such limitations,” without more, merely amounts to a conclusory statement which does not apprise the examiner of any supposed errors in the prior art rejections.
	For the reasons detailed herein the examiner contends that the prior art, as currently applied, teaches each claimed limitation.
	Applicant’s request for rejoinder of withdrawn claim 20 is acknowledged.  MPEP 821.04 details that the “propriety of a restriction requirement should be reconsidered when all the claims directed to the elected invention are in condition for allowance” and that, in order to be eligible or rejoinder “a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim.” Accordingly, claim 20 is not currently eligible for rejoinder.
Claim Objections
Claims 8-12 and 17-17 are objected to because of the following informalities:  “based on a determination” should be “based on the determination.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor” in claims 1-19 and "computing device” in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation “computing device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device”” coupled with functional language “…configured to receive at least one of a maintenance required alert or a descale alert…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “computing” modifies “device” functionally, rather than structurally, and therefore conveys only function and not any known structure for performing the claimed function.
Claim limitation “processor” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “processor” coupled with functional language “…control operation of the pump and the heater…adjust operational parameters of the pump and the heater…,” “…configured to calculate a temperature trend based on the information of the temperature of the heated fluid and previous information of the temperature of the heated fluid…,” “…determine that the temperature trend is above a maximum safety threshold…abort a froth function…and activate an overtemperature safety relay…,” and “…calculate a pressure )  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3, 5-6, 8-12, 14-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Computing Device:	Figure 1 shows computing device 116, where paragraph 0026 discloses that the “computing device 116 may be implemented as any suitable computing device and/or controller. The computing device 116 may include at least one display 118 (e.g., a touchscreen display), at least one processor 120, memory 122, and/or at least one storage device, as well as other components, equipment, and/or devices commonly included in a computing device, some or all of which may be communicatively coupled at any given time. The processor 120 may be implemented as any suitable processor, such as a microprocessor, a general-purpose processor, and/or a field-programmable gate array (FPGA).”
Processor: Figure 1 shows processor 106, which is operatively/communicatively coupled to pump 110, heater 112, and 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 8-12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation of “the sensors comprising a temperature sensor and a pressure sensor…configured to sense a pressure and a temperature of the heated fluid; optionally, sense at least one of a flow rate or a steam quality of the heated fluid…and to output sensor data, the sensor data including…information of the or a temperature of the heated fluid and to output sensor data including information of the pressure, the flow rate, the steam quality, or the temperature of the heated fluid” (emphasis added).
Regarding claim 6, the limitation of “the processor is further configured to calculate a second temperature trend based on the information of a second temperature of the heated fluid…” adds new matter.  With respect to the processor, paragraph 0025 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3, 5-6, 8-12, and 14-19 rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out 
	Regarding claim 1, the recitation of “based on a determination that the temperature trend is above a maximum safety threshold” renders the claim indefinite as it is unclear if reference is to the previous limitation of “determine that the temperature trend is above a maximum safety threshold.”
Regarding claim 1, the recitation of “based on the determination that the temperature trend is above a maximum safety threshold” renders the claim indefinite as it is unclear if reference is to the previously recited maximum safety threshold or to another threshold.
Regarding claim 6, the recitation of “calculate a second temperature trend based on the information of a second temperature of the heated fluid and previous information of the temperature of the heated fluid” renders the claim indefinite as “the information of a second temperature” lacks proper antecedent basis and it is unclear what information is being referenced.  Furthermore, it is unclear if the “previous information of the temperature of the heated fluid” is intended to refer to the same recited in claim 1 or to another previous information.  For example, assuming that the second temperature of the heated fluid refers to the temperature and a location different from the temperature recited in claim 1, does the previous information refer to that recited in claim 1 or to information at the location at which the second temperature is taken?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “the processor is further configured to control operation of the pump and the heater and to adjust operational parameters of the pump and the heater based on the sensor data.” Similarly, claim 1, from which claim 5 directly depends, recites that the processor is configured to “control operation of the pump and the heater” and “based at least on the sensor data, adjust operational parameters of the pump and the heater.” Claim 1, therefore, already sets forth the limitations of claim 5. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 6, 8, 9, 11, 12, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Mulder (U.S. Publication 2010/0101427), Long et al. (U.S. Publication 2006/0124628), hereinafter Long, and in further view of Zamlinksy et al. (U.S. Publication 2014/0341552), hereinafter Zamlinksy.
Regarding claim 1, Wheeler teaches a system, comprising: a beverage machine, comprising (para. 0001; “The invention relates generally to the field of beverage preparation, and more particularly, the invention relates to a brewing apparatus for hot beverages”) (See Figures 1-3 showing brewing device 100): 

    PNG
    media_image1.png
    836
    542
    media_image1.png
    Greyscale

a pump (4) configured to pump fluid comprising at least one of gas or liquid (para. 0018; “a pump 4 that receives a liquid, typically water, from a source 2…delivers the water through a "first" conduit 6 at a controlled rate into exposure to a heater 8, and subsequently to a dispensing outlet 10…”); 
a heater (8) configured to heat the fluid (para. 0018; 
sensors (thermal sensor 22, flow rate sensor 37) implemented downstream of the pump and the heater (as shown in Figure 1), the sensors comprising a temperature sensor (22) configured to sense a temperature of the heated fluid (para. 0018; 22 “senses the temperature of the water exiting the heater”) (para. 0049; “to detect a temperature of the liquid closely following exposure to the heat source of the heater”);  optionally, sense at least one of a flow rate (para. 0075; “measure a liquid flow rate”) or a steam quality of the heated fluid; and output sensor data including information of the temperature of the heated fluid and, optionally, information of the at least one of the flow rate or the steam quality of the heated fluid (para. 0018; logic circuitry 20 of controller 18 determines “whether the detected temperature differs from the user-designated temperature”) (Further, Figure 1 shows communication lies 65 coupling the pump 4, heater 8, thermal sensor 22, and flow rate sensor 37 to controller 18, where paragraph 0063 disclosing connections 65 providing communication between the aforementioned components); and 
a processor (controller 18 including logic circuitry 20) communicatively coupled to the heater (8), the pump (4), and the sensors (22, 37) (Figure 1 and as detailed above) (para. 0061 discloses the controller “includes or is operably coupled with one or more non-transitory memory devices 36, such as a solid state memory device with ROM, RAM, EEPROM, or another memory format, a magnetic memory media and reader, an optical memory media and reader, etc., configured to store user-designated 

    PNG
    media_image2.png
    713
    627
    media_image2.png
    Greyscale

the processor configured to (Fig. 4): 
receive the sensor data (para. 0018; 22 senses the temperature of the water exiting the heater and logic circuitry 20 determines whether the detected temperature differs from the user-designated temperature) (See also steps 48 and 50) (See also paragraph 0065; logic circuitry is configured “to receive from the control interface a first signal indicating a temperature setting selected by the user, and to store the selected temperature setting in the memory. The logic circuitry is also configured to receive from the thermal sensing device a signal indicating a detected thermal condition of a liquid.”); 
control operation of the pump (para. 0018; “If a difference is detected, the controller sends a signal to the pump to either accelerate or decelerate the pump operating rate and the flow rate of the water through the heater, until the water temperature attains the designated temperature.”) and the heater (para. 0037; heater 8 is “in electrical communication with logic circuitry 20 of a controller 18, and is configured to alter an operating condition of the heater in response to a control signal received from the controller. For example, altering an operation condition can include changing from an idle, non-heating operation condition to an active, heating operating condition (or vice versa), changing from a first heating level to a second higher or lower heating level (e.g., to either increase or decrease the level of heat output), changing from an active heating mode to a maintenance heating mode to maintain a fluid temperature at a then-present level (or vice versa), or other See also steps 44 and 46); and 
based at least on the sensor data, adjust operational parameters of the pump and the heater (para. 0018; “If a difference is detected, the controller sends a signal to the pump to either accelerate or decelerate the pump operating rate and the flow rate of the water through the heater, until the water temperature attains the designated temperature.”) (see also para. 0037);
calculate a temperature trend based on the information of the temperature of the heated fluid and previous information of the temperature of the heated fluid and determine that the temperature trend is above a maximum safety threshold (paragraph 0065 and 0068; logic circuitry is configured “to receive from the control interface a first signal indicating a temperature setting selected by the user, and to store the selected temperature setting in the memory. The logic circuitry is also configured to receive from the thermal sensing device a signal indicating a detected thermal condition of a liquid. The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to Here, the storing of the user selected temperature setting corresponds to the claimed “previous information of the temperature” while the comparing signals to determine a difference between the user selected temperature and the actual temperature is considered to correspond to the claimed “calculate a temperature trend.”).  
Wheeler teaches each claimed limitation including the sensors comprising a temperature sensor, wherein the sensor data includes information of the temperature of the heated fluid. Wheeler does not teach a pressure sensor configured to sense a pressure of the heated fluid or the sensor data including information of the pressure of the fluid. Wheeler is further silent on aborting a froth function and activating an overtemperature safety relay based on a determination that the temperature trend is above a maximum safety threshold and calculating a pressure trend based on the information of the pressure of the heated fluid and previous information of the pressure of the heated fluid.


    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches that it is known in the art of beverage machines (para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) using the heater in a frothing operation (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”) (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Mulder further teaches determining that a temperature trend (waveform illustrated in Figures 3A-3C, where WT is the sensed water temperature) is above a threshold (set point temperature TLW) and aborting a frothing function (para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation) (note: the broadest reasonable interpretation of the claims does not require aborting a frothing function when, or if, the temperature is above the threshold.  As such, the processor being configured to deactivate the heater, stopping steam generation, reads on the claim language).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler with Mulder, by replacing or adding to the heated fluid and the coffee machine of Wheeler, with the teachings of Mulder, to provide a beverage machine having greater utility by being able to brew or produce a variety of beverages (para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).
The combination of Wheeler and Mulder teaches each claimed limitation except for a pressure sensor configured to sense a pressure of the heated fluid or the sensor data including information of the pressure of the fluid  and activating an over temperature safety relay and calculating a pressure trend based on the information of the pressure of the heated fluid and previous information of the pressure of the heated fluid.


    PNG
    media_image4.png
    595
    809
    media_image4.png
    Greyscale

	Long teaches that it is known in the art of controlling temperature in beverage machines (para. 0004) for a processor (processor 47 coupled to heater 19 and temperature sensor 27) to be configured to activate an over temperature safety relay (50) (para. 0047; “processor 47 will determine from sensor 27 that temperature is above normal operation and will deactivate heater. In the event of any component failure which would result in excess temperature of heater 19, boil dry safety switch 50 will interrupt AC power to heater controller 40 thereby deactivating heater 19 until temperature restores to normal.”).
	The advantage of combining the teachings of Long is that in doing so would provide a means for deactivating the heater such that excessive temperature is prevented.

The combination of Wheeler, Mulder, and Long teaches each claimed limitation except for a pressure sensor configured to sense a pressure of the heated fluid or the sensor data including information of the pressure of the fluid and calculating a pressure trend based on the information of the pressure of the heated fluid and previous information of the pressure of the heated fluid.
Zamlinksy teaches that it is known in the art of improving thermal and flow control in beverage machines (para. 0004) (figures 4) (para. 0019; “…system including a pump, with an inlet and an outlet, the inlet in fluid communication with a fluid supply, a thermoblock comprising a fluid inlet in fluid communication with the outlet of the pump, a fluid outlet, and a plurality of serpentine fluid passages between the inlet and the outlet, a thermal source, a pressure sensor in fluid communication with the outlet of the pump, a control unit in electrical communication with the pressure sensor and the pump for controlling the pressure at the outlet of the pump, and a thermal source in thermal communication with the thermoblock to change the temperature of the fluid as is passes through the thermoblock…”) to use a pressure sensor (para. 0043, pressure sensor or transducer), wherein the sensor data includes information of the pressure of the fluid (implied), wherein a controller (PID controller-para. 0043) is configured to calculate a pressure trend based on the information of the pressure of the fluid and previous para. 0043; “Because the output of the pump is affected by multiple variables including, but not limited to, inlet pressure, fluid temperature, pump temperature, and input voltage, in some embodiments the controller can employ feedback control. When the pump has been initialized 420, the controller can also initialize a feedback loop 425. The loop 425 can include, for example, a pressure measurement 430 using a pressure transducer, for example, or other suitable method. In some embodiments, a Metallux ME662 piezoresistive ceramic pressure sensor, or other suitable pressure transducer, can be used. The controller can then retrieve the pressure set point 435 and compare it to the measured pressure 430. In some embodiments, the controller can comprise a PID controller performing PID calculations 440 to provide a suitable feedback response. The response can then be used to modify the pump rate 445 to achieve the desired pressure. When pressure from the pump is no longer demanded, the pump can be deactivated 550.”) (para. 0040; “control of flow rate and pressure can be controlled by varying the pulse frequency controls. In some embodiments, the system can include a pressure sensor and/or a feedback control algorithm running on the microcontroller to monitor and adjust the pressure in the system at any point.”).
	The advantage of combining the teachings of Zamlinksy is that in doing so would provide control over the pump such that pressure and temperature profiles are accurately controlled during brewing (para. 0016), which would be beneficial in the system of Wheeler in order to provide feedback control of the pump.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Mulder and Long, para. 0016), which would be beneficial in the system of Wheeler in order to provide feedback control of the pump.
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches that it is known in the art of beverage machines (para. 0001 and Figure 1) (Figure 1 shows pump 3-para. 0026, heater 5-para. 0027, temperature sensor 6/60-para. 0028, and controller 7 operatively coupled to the same-para. 0029) for the heated fluid comprising steam, wherein the beverage machine is configured to combine the steam with milk to form froth (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”), wherein 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler with Mulder, as detailed above, by replacing or adding to the heated fluid and the coffee machine of Wheeler, with the teachings of Mulder, to provide a beverage machine having greater utility by being able to brew or produce a variety of beverages (para. 0019) while still providing control over the heated fluid such that a more constant temperature is achieved (para. 0004).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the beverage machine is a coffee maker, wherein the heated fluid comprises heated water (Wheeler; as detailed above in claim 1. See also paragraph 0019, using heated water to brew coffee).
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the processor is further configured to control operation of the pump and the heater and to adjust operational parameters of the pump and the heater based on the sensor data (Wheeler; as detailed in claim 1 above).
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the processor is further configured to calculate a second temperature trend based on the information of a second temperature of the heated fluid and previous information of the temperature of the heated fluid paragraph 0065 and 0068; logic circuitry is configured “to receive from the control interface a first signal indicating a temperature setting selected by the user, and to store the selected temperature setting in the memory. The logic circuitry is also configured to receive from the thermal sensing device a signal indicating a detected thermal condition of a liquid. The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.” Such amounts to a temperature feedback loop) (Here, the storing of the user selected temperature setting corresponds to the claimed “previous information of the temperature” while the comparing signals to determine a difference between the user selected temperature and the actual temperature is considered to correspond to the claimed “calculate a temperature trend.”) (Here, no additional structure is required by the claim, nor disclosed in the instant application.  The processor of Wheeler receiving signals from the temperature sensor and implementing feedback control is structurally capable of calculating a second temperature trend as claimed.  See MPEP 2114).  
Regarding claim 8, the primary combination, as applied to claim 6, teaches each claimed limitation.
Wheeler teaches the processor is configured to (via data from sensor 22 and user input via 16): determine that the second temperature trend is below the maximum safety threshold and above a setpoint threshold; based on a determination that the para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When 
Regarding claim 9, the primary combination, as applied to claim 6, teaches each claimed limitation.
Wheeler teaches the processor is further configured to (via data from sensor 22 and user input via 16): determine that the second temperature trend is below a maximum safety threshold and below a setpoint threshold; and based on a determination that the second temperature trend is below the maximum safety threshold and below the setpoint threshold increase a pump flow rate (para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When the water temperature exiting the heater reaches the 
Regarding claim 11, the primary combination, as applied to claim 6, teaches each claimed limitation.
Wheeler teaches the processor being configured to (via data from sensor 22 and user input via 16): determine that the second temperature trend is above a minimum threshold and below a setpoint threshold; based on a determination that the second temperature trend is above the minimum threshold and below the setpoint threshold, increase a heater setpoint (para. 0037; “heater 8 is typically coupled in electrical communication with logic circuitry 20 of a controller 18, and is configured to alter an operating condition of the heater in response to a control signal received from the controller. For example, altering an operation condition can include changing from an idle, non-heating operation condition to an active, heating operating condition (or vice versa), changing from a first heating level to a second higher or lower heating level (e.g., to either increase or decrease the level of heat output), changing from an active heating mode to a maintenance heating mode to maintain a fluid temperature at a then-present level (or vice versa), or other variations as would be recognized by an ordinarily skilled artisan in view of this entire description”); output a descale required alert (Figure 1 shows display 28 operatively coupled to controller 18 while para. 0053 discloses “the display device 28 is operably configured to receive and to viewably display any of the one or more operational parameters that are either measured by a sensor, adjustable no additional structure of the processor is required by the claim in order to possess the functionality of outputting a descale required alert.); and based on a determination that the second temperature trend is above the minimum threshold and below the setpoint threshold, decrease a pump flow rate (para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When the water temperature exiting the heater reaches the user-designated temperature as measured by the thermal sensor and determined by the logic circuitry, the controller can be configured to either maintain the pump rate at the adjusted, slower pump rate, to resume the prior `pre-adjustment` pump rate, or to adjust to some predetermined (e.g., default) pump rate.”).  See MPEP 2114.
Regarding claim 12, the primary combination, as applied to claim 6, teaches each claimed limitation.
Wheeler teaches the processor being configured to (via data from sensor 22 and user input via 16): determine that the second temperature trend is above a minimum threshold and above a setpoint threshold; and based on a determination that the second temperature trend is above the minimum threshold and above the setpoint threshold, decrease a pump flow rate (para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When the water temperature exiting the heater reaches the user-designated temperature as measured by the thermal sensor and determined by the logic circuitry, the controller can be configured to either maintain the pump rate at the adjusted, slower pump rate, to resume the prior `pre-adjustment` pump rate, or to adjust to some predetermined (e.g., default) pump rate.”).  See MPEP 2114.  
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation.
Zamlinksy teaches, as detailed above, the processor (controller) configured to: determine that the pressure trend is below a maximum safety threshold (feedback control); and based on a determination that the pressure trend is below the maximum safety threshold, decrease a pump flow rate (controlling flow rate/pressure).  
Regarding claim 17, the primary combination, as applied to claim 1, teaches each claimed limitation.
Zamlinksy teaches, as detailed above, the processor (controller) configured to: determine that the pressure trend is above a minimum threshold (feedback control); based on a determination that the pressure trend is above the minimum threshold, increase a pump flow rate (controlling flow rate/pressure).  
Regarding claim 19, the primary combination, as applied to claim 1, teaches each claimed limitation.
Wheeler further teaches wherein the beverage machine further comprises a display (display 28) (paragraph 0052, discloses that display 28 being an LED display or an LCD display), wherein the display is configured to display at least one of: a maintenance required alert or a descale required alert (para. 0053, “the display device 28 is operably configured to receive and to viewably display any of the one or more operational parameters that are either measured by a sensor, adjustable by the user, or pre-programmed into the memory 36 of the brewing device by the manufacturer.”) (Here, the LED/LCD display of Wheeler is structurally capable of displaying a wide variety of information including maintenance required alert or a descale required alert.  That is, no further structure is required by the claim in order for the display to possess the claimed functionality. See MPEP 2114).
Claims 10-11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Mulder (U.S. Publication 2010/0101427), Long et al. (U.S. Publication 2006/0124628), hereinafter Long, and Zamlinksy et al. (U.S. Publication 2014/0341552), hereinafter Zamlinksy, and in further view of Garcia et al. (U.S. Publication 20011/0005398), hereinafter Garcia.
Regarding claim 10, the primary combination, as applied to claim 6, teaches each claimed limitation and further teaches wherein the processor is further configured to: determine that the second temperature trend is below a minimum threshold (feedback control detailed in claim 6 above), except as detailed below.

    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches using the heater in a frothing operation (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, 
Mulder further teaches determining that a temperature trend (waveform illustrated in Figures 3A-3C, where TW and WT is the sensed temperature) is below a threshold (target value TV; Abstract) and aborting the frothing function (para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation) (note: the broadest reasonable interpretation of the claims does not require aborting a frothing function when, or if, the temperature is below the threshold.  As such, the processor being configured to deactivate the heater, stopping steam generation, reads on the claim language).
The primary combination teaches each claimed limitation except for outputting a maintenance required alert.  

    PNG
    media_image5.png
    823
    584
    media_image5.png
    Greyscale

	Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) for a processor (96; para. 0053) to be configured to output a maintenance required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. According to such embodiments, if the number of tracked brew cycles equals a predefined number, the control circuit 96 may activate the clean indicator in order to provide the cleaning /maintenance reminder to the user.”).
para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Mulder, Long, and Zamlinsky, with Garcia by adding to the processor functionality of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Regarding claim 11, the primary combination, as applied to claim 6, teaches each claimed limitation except as detailed below.
Wheeler teaches the processor being configured to (via data from sensor 22 and user input via 16): determine that the second temperature trend is above a minimum threshold and below a setpoint threshold; based on a determination that the second temperature trend is above the minimum threshold and below the setpoint threshold, increase a heater setpoint (para. 0037; “heater 8 is typically coupled in electrical communication with logic circuitry 20 of a controller 18, and is configured to alter an operating condition of the heater in response to a control signal received from the controller. For example, altering an operation condition can include changing from an idle, non-heating operation condition to an active, heating operating condition (or vice para. 0065; “The logic circuitry is further configured to compare the first signal and the second signal, and to detect a difference between the user-selected temperature and the thermal condition of the liquid. In response to detecting such difference, the logic circuitry is further configured to cause the controller to transmit an operation condition-affecting control signal to the pump, to cause the pump to either increase or decrease a pumping rate, for example.”) (para. 0066; “When the logic circuitry determines that the detected water temperature of water exiting the heater is lower than the user-designated temperature, the controller causes the pump to decrease its pump rate, which correspondingly causes water to flow more slowly through the heater. The water, therefore, remains exposed to the heat source for a longer period of time, enabling the heater to heat the water more thoroughly. When the water temperature exiting the heater reaches the user-designated temperature as measured by the thermal sensor and determined by the logic circuitry, the controller can be configured to either maintain the pump rate at the adjusted, slower pump rate, to resume the prior `pre-adjustment` pump rate, or to adjust to some predetermined (e.g., default) pump rate.”).  See MPEP 2114.


    PNG
    media_image5.png
    823
    584
    media_image5.png
    Greyscale

	Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) for a processor (96; para. 0053) to be configured to output a descale required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the 
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Mulder, Long, and Zamlinsky, with Garcia by adding to the processor functionality of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the processor is further configured to: determine that the pressure trend is above a maximum safety threshold (feedback control detailed in claim 11 above).


    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

Mulder teaches using the heater in a frothing operation (para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”) (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Mulder further teaches aborting a frothing function (para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation) (note: the broadest reasonable interpretation of the claims does not require aborting a frothing function when, or if, the pressure is above a threshold.  As such, the processor being configured to deactivate the heater, stopping steam generation, reads on the claim language).
The primary combination, above, teaches each claimed limitation except for outputting a maintenance required alert.  

    PNG
    media_image5.png
    823
    584
    media_image5.png
    Greyscale

	Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) for a processor (96; para. 0053) to be configured to output a maintenance required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. According to such embodiments, if the number of tracked brew cycles equals a predefined number, the control circuit 96 may activate the clean indicator in order to provide the cleaning /maintenance reminder to the user.”).
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Mulder, Long, and Zamlinsky, with Garcia by adding to the processor functionality of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Regarding claim 16, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the processor is further configured to: determine that the pressure trend is below a minimum threshold (feedback control detailed in claim 13 above).
The primary combination further teaches aborting a frothing function.

    PNG
    media_image3.png
    371
    538
    media_image3.png
    Greyscale

para. 0019, “beverage brewing machine to heat water to be pressed or flowing through, for example, a coffee, thee or chocolate pad…may also be used for making steam which for example is used for frothing milk.”) (para. 0019; “systems in which the water is pressed through the channel such as in an espresso machine, but may also be used in systems in which the water flows through the channel under gravity force only.”).  
Mulder further teaches aborting a frothing function (para. 0043, at t13, controller 7 deactivates heater 5 in order to prevent steam generation) (note: the broadest reasonable interpretation of the claims does not require aborting a frothing function when, or if, the pressure is above a threshold.  As such, the processor being configured to deactivate the heater, stopping steam generation, reads on the claim language).
The primary combination, above, teaches each claimed limitation except for, based on a determination that the pressure trend is below the minimum threshold, outputting a maintenance required alert.  

    PNG
    media_image5.png
    823
    584
    media_image5.png
    Greyscale

	Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) for a processor (96; para. 0053) to be configured to output a maintenance required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. According to such embodiments, if the number of tracked brew cycles equals a predefined number, the control circuit 96 may activate the clean indicator in order to provide the cleaning /maintenance reminder to the user.”).
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified by Mulder, Long, and Zamlinsky, with Garcia by adding to the processor functionality of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (U.S. Publication 2014/0272025) in view of Mulder (U.S. Publication 2010/0101427), Long et al. (U.S. Publication 2006/0124628), hereinafter Long, and Zamlinksy et al. (U.S. Publication 2014/0341552), hereinafter Zamlinksy, and in further view of  Garcia et al. (U.S. Publication 20011/0005398), hereinafter Garcia.
Regarding claim 18, the primary combination teaches, as applied in claim 1, each claimed limitation except for a computing device communicatively coupled to the beverage machine, the computing device configured to receive at least one of: a maintenance required alert or a descale required alert.  

    PNG
    media_image5.png
    823
    584
    media_image5.png
    Greyscale

Garcia teaches that it is known in the art of beverage machines (Title; Figure 1) to use a computing device (96; para. 0053 “may be any suitable analog or digital circuit and may include, for example, a microcontroller, a microprocessor, any other suitable processing device for executing instructions stored on a computer-readable medium, or a field programmable gate array (FPGA) or programmable system-on-chip (PSoC). The control circuit 96 may be solid state and/or be made from solid state components.”) (display 62) communicatively coupled to the beverage machine (Fig. 15), the computing device configured to receive at least one of: a maintenance required alert or a descale required alert to be configured to output a descale required alert (para. 0065; “monitor usage by tracking the number of brew cycles performed by the beverage maker 10. 
	The advantage of combining the teachings of Garcia is that in doing so would provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Wheeler, as modified above, with Garcia by adding to the beverage machine of Wheeler, with the teachings of Garcia, to provide a means for tracking the number of brew cycles, as well as, alerting a user that the beverage machine needs cleaning/maintenance (para. 0065), which would be beneficial in order to provide a clear indication that the beverage machine requires servicing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUSTIN C DODSON/Primary Examiner, Art Unit 3761